 In the Matter of BERKEY AND GAY FURNITURE COMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 415' CIOCase No. 7-R-1723.-DecidedMay 1i,194411r. La'abson E. Becker,of" Grand Rapids, Mich., for the Company.Mr. Raymond E. Barlow,of Grand Rapids, Mich., for the Union.Mr. William Strong,of counsel to_the"Board.DECISIONANDDIRECTION, OF ELECTIONSTATEMENT OFTHECASEUpon a petition duly filed by United Furniture Workers of America,Local 415, CIO, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Berkey and Gay. Furniture Company, Grand Rapids,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHarold A. Cranefield, Trial'Examiner. Said -hearing was held atGrand,Rapids, Michigan, on April 18, 1944.- The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'sIulings made at the hearing are free from prejudicial error and arehereby affirmed. ' All parties ,-were. afforded an opportunity. to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYThe Company is engaged in Grand Rapids;' Michigan, in the manu-facture of gasoline containers, aircraft wing de-icers, and certain otherproducts for military aircraft.In its operations the Company utilizesraw materials aggregating in value more than $500,000 per year, ofwhich more than 75 percent in value is obtained from outside of the56 N. L. R B., No. 111.578' BERKEY"AND GAY FURNITURE 'COMPANY57,9State of Michigan.Almost the entire output of the Company is,shipped through manufacturers of military aircraft to points outsidethe State of Michigan.The Company' admits that it is engaged in commerce within themeaning of,the National Labor Relations Act.IT. THE ORGANIZATION INVOLVEDiUnited FurnitureWorkers of America,Local 415,affiliated withthe Congress of- Industrial0 ganizations,isa 'labor org.Tnizationadmitting to n)enikiership eiployees of theCompany.III.THE QUES7'DN CONCI:RNING REi RESENTATIONc,The Company has refused to pi ant recognition to the Union as theexclusive bargaining representative of the Company's plant-protectionemployees on the grounds,in effect,that such persons are representa-tives of management,that their representation by the Union, whichalso represents the production and maintenance employees, wouldcreate a divided loyalty on the part of the plant-protection employees,and that the plant-protection employees are inehg-b'_e to membershipin the Union.In support of its position the Company,points to ourdecisionin theplatterof,llta°tfla'ndDrydockCompany,49'N. L. R. B.'133.The doctrine enunciated in that case pertained to supervisoryemployees.Plant-protection employees have been held not to besupervisory-.The Company's c'ntcntioin is therefore without merit.Nothing in this record supports the assertion that the plant-protectionlemploiyees,who perform'I he usual functions of that classi-fication,are a part of management.Plant-protection employees areclearly"employees"within the meaning of the Act, as conceded by theCompany, and as such are entitled to exercise all rights underthe Act.The mere fact that plant-protection ennplo3,ee,, (night be inelig'b'e tomembership in'the Union is also irrelevant, since we-aremere'y con-cernedwith the empl )yees,representation desires and not with theireligibility to union membership.-Nothing in our experience leads usto conclude that the exercise of rights under the Act is incompatiblewith the full,honest, and`loyal performance of duties by employees.The remedy for anv'impr'operconducton the part-of employees liesimplicitly in the power of the Company to discipline or discharge them.We see no reason;therefore, for denying,to the plant-protectionemployees the benefits and rights guaranteedby theAct, or for pro-hibiting their possible representation, if theyso desire,by the Union,SeeHatterof Dia,,o Corporation,52 N L R. B 322;MatterofMaryland D>ydockCompany,50 N L It B.363,Matterof Maryland DhydockCompany, 40N. I. R B 733. 580,DECISIONS OF NATIONAL LABOR'-RELATIONS BOARDwhich also represents other employees of the Company.2We find'thathone of the Company's contentions present a bar to this investigationof representatives.A statement of a Board agent, introduced into/evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce had arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed solely of plant-protection em-ployees of the, Company, excluding sergeants and all, supervisoryemployees.The Company disputes the appropriateness of such a uniton the grounds which we have considered in, Section III, above.Wehave heretofore held that plant-protection employees may appro-priately constitute a unit for collective bargaining purposes under theAct 4Nothing in' the instant case requires deviation from that view.We find that all plant-protection employees of the Company, ex-cluding sergeants, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.kV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,2The Companyalso points,likewise without merit,to the exclusion of the plant-protec-tion employeesfrom theproduction and maintenance unit contract with the Union, assert-ing that it now "resents the presentattempt [by the Union]to void the spirit of thatcontract."sThe FieldExaminer reportedthat the Unionsubmitted 9 membership cards, all ofwhich bore the names of persons appearing on the Company's pay roll of March 29, 1999,which containedthe names of 12 employees in the appropriate unit.4 See e. g., cases cited in footnote 1;supra.I BERKEY AND GAY FURNITURE COMPANY581and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDlxEarEn_that, as part of the investigation to,ascertain representa-tives for the purposes of collective bargaining with Berkey and GayFurniture Company, Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate, in Section ,IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those' employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election to determine whether or not they desire to berepresented by United Furniture Workers of America, Local 415, af-filiated with the Congress of Industrial Organizations, for the purposesof collective bargaining.